Citation Nr: 1547736	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO. 15-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran and P.J. testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. During his September 2015 hearing, the Veteran indicated that he had received chiropractic treatment for his claimed low back disability. VA treatment records also reflect that the Veteran has seen a chiropractor for chronic low back pain. See June 2014 VA Treatment Record. However, no chiropractic records are associated with the claims file. As these chiropractic records may contain evidence of a diagnosis of a current low back disability, they are potentially relevant and VA has a duty to attempt to obtain them. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). As such, the Board finds it must remand the claim so that the Veteran can be requested to identify the facility at which he receives his chiropractic treatment and, if necessary, authorize those records for release.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). VA provided an audiological examination in May 2014. The examiner stated that an opinion could not be rendered without resorting to mere speculation, as the Veteran received whispered voice tests both at entry to service and at separation. As a result, it could not be determined if there had been threshold shifts in service. While the Board notes that opinions indicating that a conclusion cannot be reached without resorting to speculation are adequate when properly supported, there is still insufficient medical evidence of record to properly decide the Veteran's claim. See Jones v. Shinseki, 23 Vet. App. 382 (2010). As such, the Board finds it is appropriate to remand the issue for another VA audiological examination in order to determine whether the bilateral hearing loss is etiologically related to service, specifically an in-service motorcycle accident and the documented head trauma associated with it.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his low back disability, to include all chiropractic treatment for his low back disability.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Obtain any further outstanding VA treatment records.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hearing loss. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hearing loss is related to his active duty service, to include his noted concussion resulting from a motorcycle accident?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to July 1954 service treatment records reflecting an in-service motorcycle accident resulting in head injuries, including a concussion, a May 1990 treatment record reflecting decreased hearing, and the Veteran's statements that his hearing difficulties have been persistent since his head trauma in service.

The examiner should attempt to provide an opinion despite the lack of audiometric testing at separation from service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

